Citation Nr: 0102084	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 1991 and Supp. 2000).  

3.  Basic eligibility for Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.  He died on April [redacted], 1999.  The appellant 
is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the appellant 
seeking entitlement to service connection for the veteran's 
cause of death, dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318, and Chapter 35 
Dependents' Educational Assistance benefits.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

In this case, the Board concludes that a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Specifically, the Board finds that there 
is likely additional, pertinent evidence available, but not 
yet of record.  Recent private medical records submitted by 
the appellant show that the veteran was hospitalized at St. 
Vincent's Hospital in Birmingham, Alabama, for almost a year, 
from April 1998 to March 1999.  However, the claims file 
contains only a handful of medical records associated with 
this period of hospitalization.  The Board finds it very 
likely that additional records pertaining to this medical 
treatment exist.  As such, the RO must make an attempt to 
obtain them.  The Board cannot adjudicate this claim based on 
an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 
292  (1992) (VA has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
appellant and by the evidence of record.).

In addition, in her December 1999 Substantive Appeal, the 
appellant stated that she had consulted with the veteran's 
private physician, the one who signed his death certificate, 
and that that physician told her that the veteran died of 
pneumonia and that he was not able to "fight off" the 
pneumonia due to his service-connected residuals of a 
cardiovascular accident.  Hearsay medical evidence, as 
transmitted by layperson, is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  However, it 
does invoke the duty of VA to inform the appellant that she 
should attempt to obtain an actual statement from the private 
physician or other medical professional addressing the 
question of a relationship between the veteran's 
cardiovascular accident disability and his death.  Id., at 
80; see 38 U.S.C.A. § 5103(a)  (West 1991) (amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
and all pertinent medical records 
concerning the veteran's treatment for 
pneumonia and lung disease and for any 
residuals of his cardiovascular accident 
(stroke).  All available records from St. 
Vincent's Hospital in Birmingham, 
Alabama, from April 1998 to March 1999, 
should be requested as part of this 
development.  The appellant should be 
contacted to provide such records or to 
submit authorized release forms so that 
the RO may obtain such records directly.  
Copies of all correspondences made and 
records obtained should be associated 
with the claims folder.

2.  The RO should also inform the 
appellant that her December 1999 
statement concerning the veteran's 
private physician's opinion as to a 
relationship between his service-
connected cardiovascular accident 
disability and his death is not competent 
evidence, and that she should submit an 
actual written statement by that 
physician or other medical professional 
for it to be considered as such.  Copies 
of all correspondences made and records 
obtained should be associated with the 
claims folder.

3.  Thereafter, the RO should review the 
claims file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  The RO should then readjudicate the 
claim on appeal on the merits and based 
on all of the evidence in the claims 
folder.

5.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).




